In an action for a declaratory judgment, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Young, J.), dated June 16, 1981, which, after a nonjury trial, dismissed the complaint. Judgment modified, on the law, by deleting therefrom the provision dismissing the complaint and substituting therefor a provision declaring that the ordinance of the Town of Hempstead classifying plaintiff’s property in the “Levittown Planned Residence District”, and restricting development to single-family detached dwellings was not unconstitutional as applied to plaintiff’s property. As so modified, judgment affirmed, without costs or disbursements. After a nonjury trial, the court determined that the ordinance as applied to plaintiff’s property was constitutional. We agree and have modified the judgment to reflect this conclusion. (See Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74.) Weinstein, J. P., O’Connor, Thompson and Boyers, JJ., concur.